DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:
Claim 1 recites “fixedly attached at a first angle to a proximal end to the first frame member” in lines 6-7.  Correction is suggested to “fixedly attached at a first angle at a proximal end to the first frame member” to be consistent with the language in paragraph [0046].
Claim 1 recites “fixedly attached at a second angle to a proximal end to the second frame member” in lines 7-8.  Correction is suggested to “fixedly attached at a second angle at a proximal end to the second frame member” to be consistent with the language in paragraph [0046].
Claim 1 recites “facing one other” in line 19.  Correction is suggested to “facing one another”.
Claim 19 recites “the flat tire upper portions” in line 2.  Correction is suggested to “the flat tire, upper portions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations lack proper antecedent basis in the claims:
“the proximal end of the second frame member” in claim 1;
“the angle between the first and second angled frame members” in claim 1;
“the distal end of the second frame member” in claim 4;
“the frame second angled frame member” in claim 5;
“the engagement” in claim 6;
“the first plurality of pivot mounts” in claim 10;
“the second plurality of pivot mounts” in claim 10;
“the first plurality of pivot mounts” in claim 11;
“first plurality of rollers” in claim 11;
“the second plurality of pivot mounts” in claim 12;
“second plurality of rollers” in claim 12;
“the first and second plurality of rollers” in claim 13;
“the respective first and second pivot mounts” in claim 13;
“the first and second roller support members” in claim 15;
“the roller support members” in claim 15;
“the top surfaces” in claim 15;
 “their respective proximal ends” in claim 15;
“the first set of rollers” in claim 16;
“the second set of rollers” in claim 16;
“the at least one first rod” in claim 17;
“the plurality of first support members” in claim 17;
“the at least one second rod” in claim 17;
“the plurality of second support members” in claim 17;
“the first and second plurality of rollers” in claim 18;
“the upper rollers” in claim 19; and
“the first and second roller pivot mounts” in claim 19.
Claim 8 recites “the first roller pivot mount” which does not agree in number with “a first plurality of roller pivot mounts” from claim 7.
Claim 8 recites “the second roller pivot mount” which does not agree in number with “a second plurality of roller pivot mounts” from claim 7.
Conclusion
There are currently no prior art rejections for claims 1-20.
Examiner telephoned Applicant’s Representative on 11/15/2022 and 11/16/2022 to propose amendments which would put the case in condition for allowance and which could be entered by the Examiner, but the Examiner’s calls were not returned.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various wheel and tire dollies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652